Citation Nr: 0829680	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-32 146	)	DATE
	)
	MERGED APPEAL	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
May 2006 and June 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, collectively, denied the veteran's claim for 
a TDIU but increased the rating for his bilateral hearing 
loss from 40 to 50 percent retroactively effective from 
January 10, 2006.  In response he filed a notice of 
disagreement (NOD) in May 2006 indicating he disagreed not 
only with the 50 percent rating - wanting an even higher 
rating, but also the effective date of the award, January 10, 
2006, the date of his VA audiometric examination.  He argued 
that he was entitled to the higher 50 percent rating as of 
June 27, 2005, the date he had filed his claim for an 
increased rating.  And in an August 2006 decision since 
issued, the RO agreed and granted an earlier effective date 
of June 27, 2005 for the higher 50 percent rating coinciding 
with the date of claim.  So the effective date issue has been 
resolved.  Cf. Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).  That leaves only the claims for an even higher rating 
for the bilateral hearing loss, meaning higher than 50 
percent, and for a TDIU.  See AB v. Brown, 6 Vet. App. 35, 
38, 39 (1993).

During his March 2007 VA examination, the veteran raised an 
additional issue of his entitlement to service connection for 
tinnitus.  The RO has not adjudicated this additional claim, 
much less denied it and the veteran appealed it to the Board.  
So this additional claim is referred to the RO for 
appropriate development and consideration since the Board 
does not currently have jurisdiction to consider it.  See 38 
C.F.R. § 20.200 (2007).

In support of his claims that are on appeal, the veteran and 
his wife testified at a hearing at the RO in July 2008 before 
the undersigned Veterans Law Judge of the Board - also 
commonly referred to as a travel Board hearing.  A transcript 
of the hearing is of record.

The Board is remanding the claim for a rating higher than 50 
percent for the bilateral hearing loss to the RO, via the 
Appeals Management Center (AMC), for further development and 
consideration.  And since this claim is 
"inextricably intertwined" with the TDIU claim, that claim 
also must be remanded.  See, e.g., Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) (claims are inextricably intertwined 
when they have common parameters, such as when the outcome of 
one may affect the outcome of the other.)  So these claims 
must be considered concurrently to avoid piecemeal 
adjudication of them.


REMAND

During his recent July 2008 travel Board hearing, the veteran 
indicated the RO had rescheduled him for a VA compensation 
examination later that same month to assess the severity of 
his bilateral hearing loss.  He said that he initially had 
been scheduled for this hearing evaluation the prior month, 
June 2008, but that he had to reschedule because he was 
hospitalized at that time for problems with his neck.  In any 
event he further indicated that, upon completion of the 
rescheduled July 2008 hearing evaluation, he would submit the 
report of it so the results could be considered in deciding 
his appeal.  He did not submit these examination findings, 
however, as he indicated he would.

The findings from this hearing examination, assuming it 
indeed occurred, are pertinent to this appeal because they 
will address the determinative issue, the relative severity 
of the bilateral hearing loss.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (where the Court determined the Board should 
have ordered a contemporaneous examination of the veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  So the report of 
the July 2008 VA hearing examination must be obtained before 
deciding this appeal.  38 C.F.R. § (c)(2) and (3); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive, if not actual, possession of the agency 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the report of the veteran's 
recent July 2008 VA audiometric examination 
assessing the severity of his bilateral 
hearing loss disability.  If he did not 
appear for this rescheduled examination, or 
if it was not performed for whatever reason, 
expressly indicate this in the claims file.

2.  Then readjudicate the bilateral 
hearing loss and TDIU claims in light of 
this and any other additional evidence.  
If these claims are not granted to the 
veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them time to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




